J-A32045-14

NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37


IN RE: INVOLUNTARY TERMINATION                       IN THE SUPERIOR COURT OF
OF PARENTAL RIGHTS AND DUTIES                              PENNSYLVANIA
CONCERNING K.M.T., A MINOR

APPEAL OF: T.T., FATHER                              No. 1915 EDA 2014

                  Appeal from the Decree entered May 22, 2014,
             in the Court of Common Pleas of Bucks County, Orphans’
                            Court, at No(s): 2011-9208

BEFORE:        PANELLA, OLSON, and FITZGERALD*, JJ.

MEMORANDUM BY FITZGERALD, J.:                            FILED MARCH 12, 2015

        T.T. (“Father”) appeals from the decree entered in the Bucks County

Court of Common Pleas, Orphans’ Court Division: (1) granting the petition of

private parties J.M. and A.M., husband and wife (collectively, “Petitioners”),

to terminate his parental rights to his daughter, K.M.T. (“Child”), under 23

Pa.C.S. § 2511(a)(1) and (b); and (2) denying Father’s motion to quash

Petitioners’ termination petition for lack of standing under 23 Pa.C.S. §

2512(3).1 Father challenges both rulings. We affirm.

        The trial court set forth a thorough summary of the testimony adduced

at the termination hearing.2 Child’s mother, M.L. (“Mother”) and Father are




* Former Justice specially assigned to Superior Court.
1
    Petitioners, as well as counsel for Child, filed appellee’s briefs.
2
  For ease of review, we have substituted the following appellations in the
trial court’s opinion: “Father” for T.T. and Respondent; “Child” for K.M.T.;
and “M.H.,” “A.M.,” and “J.M.” in lieu of their full names, and “Petitioners”
J-A32045-14


both of Vietnamese origin and were married in 2002. They are “the parents

of twin developmentally-challenged sons,” born in September of 2004 and

another son born in January of 2008. Trial Ct. Op., 7/9/14, at 1. As stated

above, Child was born in June of 2009. Due to complications from her birth,

Mother passed away approximately three and a half weeks later.

            After the loss of his wife, Father decided that it would
         not be possible for Child to [stay with him. 3 ] Father
         explained [at the termination hearing:] “I could not handle
         four kids under five years old by myself especially with a
         newborn who constantly hungry and get diaper changing .
         . . I cannot help her. I surrender. [I need somebody to
         help me. I cannot do this on my own by myself.”] In light
         of this capitulation, Father placed Child with [a couple who
         were Father’s own] foster parents after he had immigrated
         to the United States as a teenager. The [couple] apprised
         Father that they could only care for Child for a month while
         he found “more suitable, more long-time care for her.”

             In August of 2009, after his sister and two nannies
         declined his request for assistance, Father, through one of
         his nephews, turned to M.H. for help with Child. M.H. is a
         licensed foster care person . . . . Father and M.H. first
         became acquainted with each other through Father’s
         nephews who were M.H.’s third and fourth foster children.
         The last time Father spoke to M.H. was when his nephew
         left her care in 1985.

Id. at 1-2 (citations to transcripts omitted).   “In Father’s view, unlike the

friend of a neighbor who offered to care for Child . . . for the summer[,] M.H.

was ‘more like a longer permanent thing.’” Id. at 2.



for J.M. and A.M. together. Furthermore, we have omitted the trial court’s
citations to the notes of testimony.
3
  Father testified that after Child was discharged from the hospital, he first
took her to his home, but she did not stay overnight. N.T., 1/27/14, at 35.


                                     -2-
J-A32045-14


     In early August 2009, Father

       brought Child to M.H.’s house in Yardley, Bucks County.
       Child was approximately six weeks old at the time of the
       transfer. Father brought the clothing, formula, diapers,
       and wipes that Child would need during the first few
       months of her stay with M.H. Father, who had an annual
       income of approximately $78,000, gave M.H. the gift cards
       he had received and [$1,000,] which was the only financial
       contribution he made to M.H. Father also provided M.H.
       with “a lengthy letter from [his foster mother] detailing
       everything that she could . . . to advise [M.H.”] on how to
       serve Child’s needs and her prior medical history. Father
       did not inform M.H. about how long he was leaving Child in
       her care. According to M.H., “I don’t think either of us had
       any idea” as to how long Child would remain in her
       custody.

          Father next saw Child and M.H. in September [2009.
       Father suggested that he visit M.H.’s house,] but M.H.
       thought it would be more convenient to make the
       approximately thirty-minute drive to bring Child to
       [Father’s home in Northeast Philadelphia.] During this
       hour long visit Child sat with M.H. on one couch while
       Father sat on the other. According to M.H., “[t]here wasn’t
       a lot of interaction” between Father and Child.

           After this visit, M.H. continued to take Child to see
       Father at his house on a monthly basis for the next six
       months. The visits . . . generally last[ed] one hour. . . .
       Through her conversations with Father during these
       monthly visits, M.H. learned that Father “wanted to get
       married first because he felt he needed a wife and a
       mother for the children.” M.H. also “got the impression
       that Father was going to try to have Child come to his
       home permanently by the end of the year.”            [Father
       testified that t]he purpose of these visits was for [him] to
       apprise M.H. of “what happened with [his] family, [his]
       situation, and for [his] three kids to get along [and] know
       Child.” Father continued, “mainly I would like [my sons]
       to get to know my daughter well, because [I already know
       that was my daughter.”]

          Aside from these monthly one-hour visits, Father had


                                    -3-
J-A32045-14


       no other contact with Child during this period. Despite
       living a mere half-hour away from M.H., Father did not
       make a visit to [M.H.’s home] to see Child.           Father
       [testified that he] declined to make an unannounced visit
       because according to his nephews, M.H. was “very strict
       about somebody knocking on her door without making
       appointment.”           Father  did  not    make    separate
       appointments to see Child aside from those offered
       because he did not want to disturb M.H. or “to intervene.”
       Apparently, Father assumed that this arrangement “was
       only temporary until December [2009]” when he would
       take Child from M.H. to his house. Despite [Father’s]
       initial belief that this placement was only to be temporary,
       he conceded that this December 2009 target came and
       passed without Father remarrying or collecting Child from
       M.H.

          Throughout the first seven or eight months Child was in
       M.H.’s care, M.H. acted as a parent to her, provided Child
       with everyday care and did everything a parent would
       normally do for his or her child. M.H. provided Child with
       food, nurture, and clothing, and was up with Child during
       her nighttime crying. Furthermore, M.H. selected and
       brought Child to a pediatrician. . . . M.H. used the
       medical card Father provided, but Father did not attend
       any of [Child’s] visits to the pediatrician.

          During this time, M.H.’s neighbor, J.B., started assisting
       . . . with Child’s care. [J.B. is the mother of Petitioner
       A.M.] In M.H.’s view, “J.B. was a miracle.” M.H. apprised
       Father that J.B. was aiding her in caring for Child and took
       J.B. . . . to one of their visits to Father’s house in
       December of 2009. A.M. . . . also started assisting M.H.
       with Child’s care while visiting her mother.

           Meanwhile, Father was focused on finding a wife and in
       November of 2009 he received a picture of the woman who
       ultimately would become his spouse. In February or March
       of 2010, Father talked to his future wife on the telephone.
       Father recounted, “I took a lot of risk on talking to my
       second wife on the phone and tried to see how she
       respond to me, see how she answer my question, try to
       find out what she want, what she like . . . that’s when I
       started to say, okay, this is a done deal.” Father thought


                                   -4-
J-A32045-14


       of himself as “a breadwinner . . . someone who can
       provide the necessities” for his children but he could not
       “give them the mother[‘s] love because [motherly] love is
       something that I cannot do.” Father planned to travel to
       Vietnam in May of 2010 to marry his second wife and
       complete paperwork.

          Father saw Child only a few times in the months prior to
       his trip to meet his future wife in Vietnam. M.H. brought
       Child to his house for the typical hour-long visit in January
       [2010], and the scheduled February visit was cancelled
       due to weather. Father remained in contact with M.H.
       through e-mail messages and telephone calls, but had no
       communication or contact with Child that month, nor did
       he visit Child at M.H.’s house. When M.H. and Child
       arrived at [Father’s] house in March [2010], Father
       announced to M.H. that “I have prepared to get married in
       May.”

          The following month included a visit by Child, M.H.,
       J.B., and A.M. to Father’s home. At this April [2010]
       meeting, Father gave his permission for A.M. to take Child
       with her overnight to her home in South Philadelphia.
       Despite Father not visiting A.M.’s home, nor meeting her
       husband, J.M., Father gave his general assent to overnight
       visits to [Petitioners A.M. and J.M.], who were undergoing
       certification to be foster parents. Petitioners cared for
       Child for twenty one days in May [2010] before a regular
       schedule of overnight visits developed. A.M. testified that
       “I believe at that point Child was spending two nights with
       us, one night with my mother, and the rest of the week
       with M.H.”

          In May of 2010, Father visited his prospective wife,
       [D.B.], in Vietnam.       The couple married later during
       Father’s month long visit to the country. Father returned
       to the United States in June [2010] without [his wife] due
       to difficulties in obtaining a visa[.] Even though Father
       was now married, he did not bring Child to his house.
       Father [testified he] was not ready for Child because “I
       already took care of three boys. I cannot take another
       person. . . another kid like five or ten years old, that’s
       better, but not at that age.”



                                   -5-
J-A32045-14


            After Father returned to the country in June [2010],
        M.H. brought Child to a [party for Child’s birthday] at his
        house. [M.H. testified that w]hile Father appeared pleased
        with the celebration, M.H. did not recall much contact
        between Child and Father at the birthday party. A.M., who
        was also at the birthday event, observed that the
        interaction between Father and Child was limited to Father
        sitting across from Child during a ceremony and taking a
        photograph together. Father had declined an invitation to
        a party M.H. held for Child at her house.

           [A.M. testified to the following.] In August 2010, Father
        hired [her] to work as a nanny for his three sons even
        though she “had met him only twice before, once at his
        home for the meeting in April [2010] and then once at the
        birthday party.[”] Specifically, Father required somebody
        to care for [his three sons] and to prepare them for
        school.[4]

Id. at 2-6. On days when A.M.’s husband, J.M., could accompany her, they

brought Child to Father’s house as well, “so that she would be ready when

she was [to move] into that house.”      Id. at 6-7.   Such visits by Child

occurred approximately four times per month.

     A.M. further testified to the following.    “On one evening, Father

returned home from work and requested that A.M. stay late one day that

week so that Father could spend time with Child.” Id. at 7. On that agreed-

upon day, Father arrived home from work, cut the grass, and then let A.M.,

J.M., and Child leave.   “Father did not spend any time with Child that

evening.” Id.


4
  A.M. testified, however, the almost-six year old twins and the three-year
old son were not enrolled in school. N.T., 12/12/13, at 19. A.M. stated the
twins had developmental delays, and Father had told her that one twin had
Klinefelter’s syndrome, but the other twin was not tested. Id. at 20, 21.


                                   -6-
J-A32045-14


          By January 2011, [Father’s wife] had acquired the
       required visa to enter the United States. Father asked that
       Petitioners take care of his three sons while he was away
       in Vietnam picking up his wife. The three boys stayed with
       Petitioners in their South Philadelphia home until [Father
       and his wife] returned to the United States later that
       month.

          [Father’s wife] was unable to assist A.M. in teaching
       Father’s sons English as [she] only spoke Vietnamese.
       Child remained with Petitioners after [Father’s wife] arrived
       although A.M. brought [Child] on a regular basis to
       Father’s residence. A.M. reflected that bringing Child to
       [Father’s residence] was difficult because Child spoke
       English and [Father’s Wife] could not communicate with
       Child. Father did not have any contact with Child on the
       days A.M. brought her to his house.

           Father brought [his wife] to see M.H. at the end of
       January 2011. Petitioners were also present at the visit.
       [Father’s wife] had been in the United States about two
       weeks at the time of this visit. [M.H. testified to the
       following.] At the time, M.H. believed Father was bringing
       [his wife] and his sons to her house for an introduction.
       While Father had spoken to M.H. a few months prior and
       outlined a “concept” for Child’s transition to his house as
       her permanent residence, at this visit “it seemed to be
       more that he was making a proclamation that he would be
       taking her into his house in two weeks.”

          [M.H. further testified as follows.        She] was not
       prepared to give Child to Father in . . . two weeks. In
       [M.H.’s] view, Father “would be taking a child who was
       going on two years old, who didn’t know him, who didn’t
       know . . . the new stepmother, who wasn’t familiar with
       their food, who wasn’t familiar with their customs and . . .
       picking her up from here and putting her down there.”
       Although M.H. never had to decide whether to transfer
       Child to Father, she was “very fearful for the child.”

           In February of 2011, a series of events transpired which
       ultimately led to the termination of A.M. as caretaker and
       tutor for Father’s sons. . . . On a Friday . . . A.M. received
       a telephone call from Father in which he declared that she


                                   -7-
J-A32045-14


       did not help his family, specifically his sons, and that
       “everything [she] had done had hurt them.” A.M. was
       upset at Father’s allegations and responded that she
       thought that “he was a disgusting parent” and that her
       family had “only done everything to help his family.”
       According to Father, “[t]he reason A.M. was let go, she
       supposed to stay there and help my kids and my wife, but
       she did not do a good job . . . .” Additionally, Father
       testified that he had fired A.M. because she had brought
       Child back to M.H.’s house whereas Father wanted to see
       how Child would do in M.H.’s absence and because [A.M.]
       became argumentative with him.

          A.M. appeared for work the following Monday while
       Father was registering his twin sons at the local
       elementary school. When Father returned to his home, he
       terminated A.M. from her duties as nanny to his sons.
       Father claimed that he contacted M.H. and requested that
       A.M. not be involved in the care of Child.

          Shortly after A.M.’s termination, M.H. made a report to
       the Department of Human Services in Philadelphia
       (hereinafter   “DHS”)     regarding   Father’s  household.
       Therein, M.H. reported that “I thought that the situation
       was not a good one for a child, actually, unsafe and I told
       the person on the phone things that I had learned or
       observed myself.” Many of M.H.’s allegations were based
       upon what A.M. had observed during her time at Father’s
       house[, specifically] the prolonged use of baby bottles by
       Father’s sons and Father’s practice of putting them in
       diapers even though A.M. had toilet trained them. The
       twins were six years old at the time of the report and [the
       younger son] was nearly three years of age.            DHS
       investigated the report.

          Father suspected that A.M. had made the telephone call
       report to DHS. Father claimed that he felt “very . . . very
       invaded and . . . was completely in shock.” Father had
       learned that a child abuse report was filed “against me
       because I let my kids live in dirty places and let them go
       hungry.” The report pertained only to Father’s sons.

         While Father had no contact with Child during this time,
       M.H. went on vacation to Costa Rica. She had made


                                  -8-
J-A32045-14


       arrangements with J.B.[, A.M.’s mother] in 2010 to take
       care of Child during her trip. M.H. did not discuss her plan
       with Father because she “was making those decisions.”
       J.B., however, did not take care of Child . . . because of a
       medical issue, and instead asked Petitioners A.M. and J.M.
       to take care of Child. Petitioners agreed and brought Child
       to their new home in Yardley. Once M.H. returned and
       recovered from an illness during which Petitioners had
       Child in their care for an extended period of time,
       Petitioners and M.H. shared caretaking duties. [They] “all
       shared in the responsibility of [Child’s] well-being,” and
       Petitioners made doctor and dentist appointments and took
       Child to them.

          Father [testified that he] had no contact with Child from
       February through part of June in 2011 “because of the
       child abuse charge against [him].” Even though Father
       realized that the report did not concern Child, [he] did not
       visit Child during this time because he did not want
       “somebody to call me child abuser when I show up in the
       neighborhood . . . and look at me and that kind of stuff.”
       Ultimately, DHS found the report unsubstantiated and
       ended its investigation in early May of 2011.

          M.H. did not share any information with Father that
       would have corrected his impression that A.M. lodged the
       DHS complaint against him. [M.H.] perceived that Child
       was better served if Father was not aware of her action.
       M.H. also believed that furnishing the [$1,000 given to her
       by Father] to Petitioners to pursue adoption of Child was
       “the best possible way to extend [her] care for this child.”
       M.H. also acknowledged that she “put him off” and
       attempted to secure delays in the transfer of Child to
       Father’s house.

          Father waited until the end of June of 2011 to see Child
       because he “did not feel like it was any emergency where I
       have to see her or something.” Father did not believe
       there was “a rush or anything like that.” Father described
       himself as “really laid back” and he wanted to “take some
       time and try not to rush and stuff.” Father next saw Child
       at a lunch in celebration of [Child’s] second birthday that
       M.H. arranged at a restaurant. There was no interaction
       between Father and Child as he was occupied with helping


                                  -9-
J-A32045-14


        his twin sons eat.

           Contemporaneously, Father informed M.H. that January
        2012 was his deadline for claiming Child in response to her
        suggestion that he give his wife time to acclimate to this
        country. Father also testified that he failed to take custody
        of Child because his wife was “homesick” and he did “not
        want to push her into caring for another kid.” Father’s
        “priority” was to get his wife accustomed to American
        culture prior to bringing Child to his house.            M.H.
        suggested to Father that [his wife], who wanted to learn
        English and how to drive, and his youngest son . . . visit
        her house “a couple of times” in July [2012]. Father
        replied that [his wife] was unable to travel to [M.H.’s
        house] because she was employed; however, this job did
        not last and a few of the proposed July dates became
        available.

           Moreover, Father created this new deadline despite
        seeing Child on only two occasions—once in January, and
        once in June [2011]—prior to the declaration. Father did
        not place a telephone call to M.H. until August [2011]
        because he forgot to call her to inquire about Child in July
        due to a medical issue with his wife’s uncle.        Father
        arranged for a visit to see Child in September [2011], but
        this visit was cancelled because his kids were ill.

            Father made his third and final visit to [M.H.’s home] in
        December of 2011. [At this time, Child was two years and
        six months old.] Father recalled that he had bought some
        gifts for his daughter and . . . a Christmas present for
        M.H.. This Christmas present was the only contribution
        Father provided to Child’s caregivers that year. Father
        maintained that, during the course of 2011, he inquired
        with M.H. as to whether Child needed diapers or milk.
        Father even offered to “baby-sit” Child and told M.H. that
        “my wife and I can come up there and watch the kid for
        you while you do Christmas decorations.” M.H. declined.

Trial Ct. Op. at 7-12 (emphases added). Finally, we note that Father and his

current wife have a daughter who was born in August of 2012.            N.T.,

1/27/14, at 5.


                                   - 10 -
J-A32045-14


On December 23, 2011, when Child was approximately two and a half years

old, Petitioners J.M. and A.M. filed a: (1) petition to terminate Father’s

parental rights pursuant to 23 Pa.C.S. § 2511(a)(1), and (2); (2) a “Joinder

of Adults Intending to Adopt Child;” (3) and a petition to adopt Child. On

the same day, M.H. filed a “Report of Intermediary,” claiming herself to be

the intermediary.    On March 5, 2012, the court appointed counsel to

represent Child.

     On August 13, 2012, Father filed a response, denying that Petitioners

had in loco parentis status, and arguing that he and M.H. merely had a child

care agreement, he had specifically directed M.H. not to permit A.M. to have

contact with Child, and M.H. had agreed to his request but continued to

allow A.M. to have contact with Child. Father’s Resp., 8/13/12, at ¶ 1. On

October 15, 2013, Father filed a motion to quash the termination petition

and a motion for summary judgment.

        On May 22, 2012, the [trial court] granted Petitioners’
        Petition for Discovery which permitted any party . . . to
        motion for hearing upon the completion of discovery.
        Meanwhile, Father commenced a custody action in the
        Family Court Division of the Bucks County Court of
        Common Pleas. On November 2, 2012, Petitioners and
        Father appeared before [another judge] and entered into
        an agreement on the record.

Trial Ct. Op. at 12. The agreement provided: (1) the parties will participate

in an evaluation by John Shanken-Kaye, Ph.D., to determine whether it was

in Child’s best interests to have contact with Father or “contact should

continue exclusively with” Petitioners; and (2) Petitioners “will not move


                                   - 11 -
J-A32045-14


forward with the termination of parental rights hearing until this evaluation

is concluded.” Id.

        Dr. Shanken-Kaye’s evaluation and written report were
        completed on or about September 10, 2013.             . . .
        Petitioners moved for a hearing on their . . . Petition [to
        terminate Father’s parental rights.] On October 15, 2013,
        Father filed a Motion for Summary Judgment and Motion to
        Quash . . . . On December 2, 2013, after a conference
        with counsel and the submission of briefs, [the court]
        denied Father’s Motion for Summary Judgment.

Id. at 12-13.

     The trial court held evidentiary hearings on December 4, 5, and 12,

2013, and January 27, 28, 2014. On May 22, 2014, the court entered the

underlying decree, denying Father’s motion to quash the termination petition

and granting the petition to terminate his parental rights under Subsection

2511(a)(1).5 Father took this timely appeal,6 raising three questions for our

review, whether: (1) Petitioners had standing under 23 Pa.C.S. § 2512(3) to

seek termination of his parental rights; (2) Petitioners met their burden of

proof to terminate his parental rights under Subsection 2511(a)(1) by clear


5
  The court’s decree did not identify the section under which it was
terminating Father’s parental rights. However, the court’s opinion stated
“the present thrust of Petitioners’ case is that grounds exist under Section
2511(a)(1),” and the court granted termination on that ground. Trial Ct. Op.
at 17.
6
  Father failed to file a statement of errors complained of on appeal along
with his notice of appeal, in contravention of Pa.R.A.P. 1925(a)(2)(i). On
June 19, 2014, the trial court directed Father to file immediately a concise
statement, and Father filed one on June 30th. We decline to dismiss or
quash this appeal due to the untimely 1925 filing. See In re K.T.E.L, 983
A.2d 745, 747 (Pa.Super. 2009).


                                   - 12 -
J-A32045-14


and convincing evidence; and (3) the termination of his rights is in Child’s

best interests.

      Father’s first claim is that Petitioners did not stand in loco parentis to

Child and therefore lacked standing under Section 2512(3) to seek

termination of his parental rights. Father avers that M.H. never stood in loco

parentis to Child, and that she admitted “she was a ‘temporary foster

mother.’” Father’s Brief at 14. Accordingly, Father reasons, M.H. “could not

confer in loco parentis status to” Petitioners, as they claimed.         Father

concludes the trial court was required to dismiss their petition “without

further inquiry.” Id. at 15. We disagree.

      On this issue, our standard of review is as follows:

            “[T]he question of standing is whether a litigant is
         entitled to have the court decide the merits of the dispute
         or of particular issues.” “When a statute creates a cause
         of action and designates who may sue, the issue of
         standing becomes interwoven with that of subject matter
         jurisdiction.   Standing then becomes a jurisdictional
         prerequisite to an action.”         “Issues pertaining to
         jurisdiction are pure questions of law, and an appellate
         court’s scope of review is plenary.” “Questions of law are
         subject to a de novo standard of review.”

In re B.L.J., Jr., 938 A.2d 1068, 1071 (Pa. Super. 2007) (citations

omitted).

      Section 2512(a)(3) of the Adoption Act provides:

            (a) Who may file.—A petition to terminate parental
         rights with respect to a child under the age of 18 years
         may be filed by any of the following:

                                  *     *      *


                                      - 13 -
J-A32045-14



               (3) The individual having custody or standing in loco
            parentis to the child and who has filed a report of
            intention to adopt required by section 2531[.]

23 Pa.C.S. § 2512(a)(3).

      This Court has stated: “Third parties who are not designated foster

parents may seek adoption when they can establish that they stand in loco

parentis to the child.” B.L.J., 938 A.2d at 1072 (citation omitted).

            Further, the legal status of in loco parentis refers to a
         person who puts himself or herself “in the situation of a
         lawful parent by assuming the obligations incident to the
         parental relationship without going through the formality
         of a legal adoption.”

               There are two aspects to the concept of in loco
            parentis: assumption of parental status and
            discharge of parental duties.       In order for
            assumption of parental duties to be legitimate, it
            must have been accomplished through some legally
            cognizable means. Furthermore, the assumption of
            parental status must be predicated on the natural
            parent’s agreement to a permanent placement of the
            child.

         “The rights and liabilities arising out of an in loco parentis
         relationship are, as the words imply, exactly the same as
         between parent and child.”

Id. at 1073 (citations omitted).

            The in loco parent is basis for standing recognizes that
         the need to guard the family from intrusions by third
         parties and to protect the rights of the natural parent must
         be tempered by the paramount need to protect the child’s
         best interest. Thus, while it is presumed that a child’s best
         interest is served by maintaining the family’s privacy and
         autonomy, that presumption must give way where the
         child has established strong psychological bonds with a
         person who, although not a biological parent, has lived


                                     - 14 -
J-A32045-14


         with the child and provided care, nurture, and affection,
         assuming in the child’s eye a stature like that of a parent.
         Where such a relationship is shown, our courts recognize
         that the child’s best interest requires that the third party
         be granted standing so as to have the opportunity to
         litigate fully the issue of whether that relationship should
         be maintained even over a natural parent’s objections.

            Although the requirement of in loco parentis status for
         third parties seeking child custody rights is often stated as
         though it were a rigid rule, it is important to view the
         standard in light of the purpose of standing principles
         generally: to ensure that actions are brought only by those
         with a genuine, substantial interest. When so viewed, it is
         apparent that the showing necessary to establish in loco
         parentis status must in fact be flexible and dependent
         upon the particular facts of the case. . . .

J.A.L. v. E.P.H., 682 A.2d 1314, 1319-20 (Pa. Super. 1996).

         The phrase “in loco parentis” refers to a person who puts
         himself in the situation of a lawful parent by assuming the
         obligations incident to the parental relationship without
         going through the formality of a legal adoption. The status
         of ‘in loco parentis’ embodies two ideas; first, the
         assumption of a parental status, and, second, the
         discharge of parental duties.

McDonel v. Sohn, 762 A.2d 1101, 1105 (Pa. Super. 2000) (citation

omitted).

      In the instant case, the trial court found M.H., and then Petitioners,

stood in loco parentis to Child as follows:

         Father brought Child to M.H.’s home in August of 2009
         after he declined an offer of temporary care from a friend
         of his neighbor. Instead, he chose to place Child [with
         M.H.] because [her] offer appeared to him as “more like a
         longer permanent thing.” Father viewed his role as that of
         a provider but abrogated his responsibilities as a parent to
         provide care, nurture, and affection, and to develop an
         emotional bond. Instead, M.H. assumed these obligations,


                                     - 15 -
J-A32045-14


         which included selecting a pediatrician and taking Child for
         visits. In our opinion, M.H. attained in loco parentis status
         as she was Child’s parental figure until Petitioners entered
         Child’s life.

             In April of 2010, Father gave his assent to Child making
         overnight visits to Petitioners’ house, then in South
         Philadelphia.     The record is devoid of any evidence
         establishing that Father set any restrictions as to how
         often Child would stay at [Petitioners’ home] relative to
         her stay at M.H.’s home. Petitioners were an essential and
         valuable resource for M.H. in providing care for Child in a
         critical stage of her life and they offered nurture, care, and
         affection to Child, including housing, food, and other
         necessities.

Trial Ct. Op. at 14-15.

         After the placement, Father had two and a half years to
         bring into fruition one of his multiple plans to make Child a
         part of his household.

             While Father repeatedly spoke of bringing Child to his
         home after this temporary separation, his conduct belied
         these expressed intentions. Specifically, Father rejected
         an offer from his first wife’s sister, in September 2011, to
         take Child until she was an adult because she had two
         other sons, and he did not want Child to impact the
         situation whereby his former sister-in-law would then
         “throw Child back onto me.” We perceive that even if
         Father viewed that the placement was temporary, the
         indefinite placement in the present case, lasting for more
         than two years prior to the filing of the Petition, is for all
         practical purposes a permanent placement with respect to
         Child.

                                  *     *      *

             Accordingly, because M.H. obtained in loco parentis
         status, she was in a position to act as parent and could
         place Child with Petitioners for the purpose of adoption and
         file for the termination of parental rights. Furthermore, as
         Father initially agreed to Child’s placement with
         Petitioners, we find that, under the circumstances of this


                                      - 16 -
J-A32045-14


         case, Petitioners have standing to file for termination of
         parental rights.

Id. at 16.

      We agree with the trial court that Petitioners assumed in loco parentis

status through their roles as Child’s primary caretakers. See 23 Pa.C.S. §

2512(a)(3); B.L.J., 938 A.2d at 1072. First, the record supports a finding

that Father, despite his claims that he planned to resume custody or charge

of Child, made no progress ever towards doing so.       From the time Father

brought Child, at six weeks old, to M.H.’s home, M.H. made all medical

decisions for Child.       She, and later Petitioners, housed, fed, clothed,

nurtured, and cared for Child.      After considering the extensive testimony

cited by the trial court, as well as our own review of the record, we agree

with the trial court that M.H. had established in loco parentis status and was

then “in a position to act as parent and . . . place Child with” Petitioners.

See Trial Ct. Op. at 16.

      Thus, in light of all the evidence set forth above, we agree that Father

discharged his parental duties. See B.L.J., 938 A.2d at 1073. Accordingly,

Petitioners assumed parental duties through legitimate means, and we do

not disturb the trial court’s finding that they had standing to seek

termination of Father’s parental rights. See id.

      Next, we address Father’s challenge to the termination of his parental

rights under Subsection 2511(a)(1).      First, his appellate brief argues “one

needs to understand [F]ather” and “imagine what it was like to be in [his]


                                     - 17 -
J-A32045-14


shoes.”   Father’s Brief at 16.   The brief summarizes that he was born in

Vietnam in 1966 “during the height of the war,” was orphaned at age three

and raised by his sister who is twenty-five years older, “escaped Vietnam on

a boat,” entered a refugee camp in Malaysia at age fifteen, immigrated to

the United States at age sixteen and lived with four foster families. Id. The

brief also states that “[i]n the Vietnamese culture, . . . the mother is the

primary care giver, and the father the primary financial provider.” Id. The

brief then appears to cite this belief in justifying the observations of Dr.

Shanken-Kaye—that Father believes “all child rearing are invested in the

woman[, which] explains [his] failure to have any meaningful relationship

with his daughter over the years as well as his failure to make any

meaningful plans for reunification of his family until he was able to locate

and marry a woman.” Id. at 16-17.

      Additionally, Father avers the following.   He “was overwhelmed with

the responsibility of 4 children under the age of 5 years old, when his wife . .

. died,” “made appropriate arrangements for his children,” and “was upfront

with his plan for reunification.” Id. at 17. “Father blindly trusted [M.H.] in

all matters and did not question her judgment.”            Id.    Furthermore,

psychological testing reported that he “does not see himself as vexed by any

of the circumstances in his life” and “[t]his apparent insouciance does help

explain how [he] could allow so much time to pass without making any

serious attempt to reunite with his daughter, or indeed get to know her at



                                     - 18 -
J-A32045-14


all.”   Id.   By January 2011, “Father’s situation had dramatically improved

with the addition of his new wife.”     Id.   He owns a five-bedroom home,

makes a substantial salary, had Child on his medical insurance plan since

birth, paid her unreimbursed medical expenses, was apprised of her doctor

appointments, milestones, and accomplishments.          Additionally, in June

2011, six months before Petitioners filed the petition, Father communicated

with M.H. several times via email. He requested visits with Child in August,

September, and November, but could not see her until December 3rd.

Father concludes that “[b]ased upon the above, there is no clear and

convincing evidence that [his] conduct for a period of at least 6 months . . .

evidenced a settled purpose of relinquishing parental claim to [Child] or a

refusal or failure to perform parental duties.” Id. at 20. We find no relief is

due.

        We note the relevant standard of review:

          When reviewing an appeal from a decree terminating
          parental rights, we are limited to determining whether the
          decision of the trial court is supported by competent
          evidence. Absent an abuse of discretion, an error of law,
          or insufficient evidentiary support for the trial court’s
          decision, the decree must stand. Where a trial court has
          granted a petition to involuntarily terminate parental
          rights, this Court must accord the hearing judge’s decision
          the same deference that [we] would give to a jury verdict.
          We must employ a broad, comprehensive review of the
          record in order to determine whether the trial court’s
          decision is supported by competent evidence.

In the Interest of J.T., 983 A.2d 771, 775 (Pa. Super. 2009) (citation

omitted).


                                     - 19 -
J-A32045-14


     In the case sub judice, the trial court terminated Father’s parental

rights pursuant to section 2511(a)(1) and (b), which provide as follows:

        § 2511. Grounds for involuntary termination

           (a) General Rule.—The rights of a parent in regard to
        a child may be terminated after a petition filed on any of
        the following grounds:

               (1) The parent by conduct continuing for a period of
           at least six months immediately preceding the filing of
           the petition either has evidenced a settled purpose of
           relinquishing parental claim to a child or has refused or
           failed to perform parental duties.

                                 *     *      *

           (b) Other considerations.―The court in terminating
        the rights of a parent shall give primary consideration to
        the developmental, physical and emotional needs and
        welfare of the child. The rights of a parent shall not be
        terminated solely on the basis of environmental factors
        such as inadequate housing, furnishings, income, clothing
        and medical care if found to be beyond the control of the
        parent. With respect to any petition filed pursuant to
        subsection (a)(1), (6) or (8), the court shall not consider
        any efforts by the parent to remedy the conditions
        described therein which are first initiated subsequent to
        the giving of notice of the filing of the petition.

23 Pa.C.S.A § 2511(a)(1), (b). “The burden of proof is on the party seeking

termination to establish by clear and convincing evidence the existence of

grounds for doing so.” J.T., 983 A.2d at 775 (citation omitted).

           There is no simple or easy definition of parental
           duties. Parental duty is best understood in relation
           to the needs of a child.        A child needs love,
           protection, guidance, and support. These needs,
           physical and emotional, cannot be met by a merely
           passive interest in the development of the child.
           Thus, this court has held that the parental obligation


                                     - 20 -
J-A32045-14


            is a positive     duty   which    requires   affirmative
            performance.

            This affirmative duty encompasses more than a
            financial obligation; it requires continuing interest in
            the child and a genuine effort to maintain
            communication and association with the child.

            Because a child needs more than a benefactor,
            parental duty requires that a parent ‘exert himself to
            take and maintain a place of importance in the
            child’s life’.

         Parental duty requires that the parent act affirmatively
         with good faith interest and effort, and not yield to every
         problem, in order to maintain the parent-child relationship
         to the best of his or her ability, even in difficult
         circumstances.      A parent must utilize all available
         resources to preserve the parental relationship, and must
         exercise reasonable firmness in resisting obstacles placed
         in the path of maintaining the parent-child relationship.
         Parental rights are not preserved by waiting for a more
         suitable or convenient time to perform one’s parental
         responsibilities while others provide the child with his or
         her physical and emotional needs. . . . .

In re B., N.M., 856 A.2d 847, 855 (Pa. Super. 2004) (citations omitted).

Under subsection (a)(1),

         [o]nce the evidence establishes a failure to perform
         parental duties or a settled purpose of relinquishing
         parental rights, the court must engage in three lines of
         inquiry: (1) the parent’s explanation for his or her
         conduct; (2) the post-abandonment contact between
         parent and child; and (3) consideration of the effect of
         termination of parental rights on the child pursuant to
         Section 2511(b).

J.T., 983 A.2d at 777 (citation omitted).

      In the instant case, the trial court first found Father’s conduct

established a failure to perform his parental duties in the six-month period


                                     - 21 -
J-A32045-14


preceding the filing of the termination petition:

         While Father may have provided M.H. with some initial
         supplies when he dropped off Child in August 2009 and
         occasionally paid a few medical bills, the record is silent as
         to any instance where he fed Child a meal, changed her
         diaper, supervised her on his own, or even spoke to her. .
         . . Father recognized his own inability to provide Child
         with what he described as “mother love.”

            Even with respect to his view of his duties as a father,
         Father failed to provide a roof over Child’s head and
         provided minimal financial support for her despite earning
         $78,000 per year.      Instead, Father surrendered those
         duties to others, namely Petitioners, as he pursued his
         main objective, finding a wife to raise his children.

            Even after [Father’s Wife] had been in the United States
         for about a year, Father had made no meaningful progress
         towards collecting Child from M.H. and bringing her to his
         house. Other priorities emerged for Father that precluded
         him from parenting Child. For instance, Father wished for
         his wife to get accustomed with Child prior to Child
         entering his household because he envisioned that his . . .
         wife would be Child’s primary caregiver. M.H. offered to
         host [Father’s wife] once or twice a week in order for her
         to become familiar with Child, but this gesture was
         declined.

Trial Ct. Op. at 18-19.

      The court then considered Father’s reasons for his actions. See J.T.,

983 A.2d at 777. It stated:

         Initially, we accept Father’s representation that he
         experienced a difficult childhood in Vietnam and overcame
         serious challenges in relocating to the United States and
         becoming a productive citizen. Furthermore, we recognize
         that Father faced significant adversity from the passing of
         his wife following Child’s birth and we do not take issue
         with Father’s decision to seek help with the care of Child
         while he cared for his three sons in the aftermath of his
         wife’s passing.


                                     - 22 -
J-A32045-14


Trial Ct. Op. at 20. However, the court further found that as time passed,

he “lost focus” on his plan to bring Child back into his home. Id. The court

rejected Father’s explanations that he wished his wife first to be comfortable

living in the United States, that his son and his wife’s uncle were ill, and that

he “feared the supposed judgment of M.H.’s neighbors” when DHS

conducted its investigation. Id. at 21.

      The court also considered M.H.’s “admission that in 2011 she

intentionally put [off Father] and tried to delay his plan to take custody of

Child.” Id. The court found that nevertheless, Father knew that Child was

under M.H.’s care “a mere thirty minutes away and made no effort to assert

himself as a parent or to claim Child.” Id. at 21-22.

      Next, the court considered “the post-abandonment contact between”

Father and Child. See J.T., 983 A.2d at 777. “Father’s last visit with Child

occurred in December of 2011 and he has not seen Child since the Petition

was filed that same month.”         Trial Ct. Op. at 22.       Although Father

“appear[ed] to assert that a Court Order stayed his petition to gain custody

of Child and prevented him from contacting her,” there was no such order,

and only an agreement placed on the record in Family Court that Petitioners

would not proceed with their termination petition until the completion of Dr.

Shanken-Kaye’s evaluation. Id.

      After careful review of the record, we conclude the trial court properly

considered the factors for termination under subsection 2511(a)(1), and its



                                     - 23 -
J-A32045-14


findings are supported by clear and convincing evidence. Father’s claim on

appeal that in January 2011 his “situation had dramatically improved” does

not include any mention of how his conduct concerning Child changed or

improve. See Father’s Brief at 17. Father’s payment of medical expenses

for Child and giving $1,000 to M.H. were considered by the trial court along

with all other evidence adduced.     Finally, while we share the trial court’s

observation that Father overcame serious challenges in childhood and

adolescence, we reject Father’s inference on appeal that any alleged cultural

or gender creeds justify a “belief that all child rearing responsibilities are

invested in the women.”      See Father’s Brief at 16.      Instead, the court

properly considered the factors under Subsection 2511(a)(1)—whether

Father’s conduct refused or failed to perform parental duties, by evidencing

more than a passive interest in Child’s development and fulfilling a financial

obligation, and instead acting affirmatively to provide love, protection,

guidance and support to Child. See 23 Pa.C.S. § 2511(a)(1); B., N.M., 856

A.2d at 855.

      Father’s third issue on appeal pertains to subsection 2511(b).         He

avers that “[i]n August, 2009, [he] made sure all of [Child’s] needs would be

met” by, as conceded by M.H., placing Child in M.H.’s care “to assure [Child]

had . . . physical and emotional care.” Father’s Brief at 21. He concedes

“[w]hile it is true that [F]ather has no meaningful relationship with” Child, he

contends, without further explanation, “[t]he lack of meaningful relationship



                                     - 24 -
J-A32045-14


is not only due to [his] personality, . . . inaction and beliefs, but also to”

M.H. and Petitioners.    Id. at 21-22.   Father further asserts “his inaction

never demonstrated a settled purpose to relinquish his parental rights,” and

despite “the fact that [Child] does not know her biological family, according

to Dr. Shanken-Kaye, it is possible, over time and with great professional

help, to reunite [Child] with her biological family.” Id. We find no relief is

due.

       This Court has stated:

         [U]nder Section 2511, the court must engage in a
         bifurcated process prior to terminating parental rights. . .
         . Only if the court determines that the parent’s conduct
         warrants termination of his or her parental rights does the
         court engage in the second part of the analysis pursuant to
         Section 2511(b): determination of the needs and welfare
         of the child under the standard of best interests of the
         child. One major aspect of the needs and welfare analysis
         concerns the nature and status of the emotional bond
         between parent and child, with close attention paid to the
         effect on the child of permanently severing any such bond.

In re L.M., 923 A.2d 505, 511 (Pa. Super. 2007) (citations omitted).

       Here, the trial court considered Dr. Shanken-Kaye’s evaluation of the

relationship between Father and Child:

            Based upon his interviews, his home visits, his testing
         and his discussions with collateral individuals, Dr.
         Shanken-Kaye reached an opinion based upon a
         reasonable degree of certainty in the field of psychology.
         Dr. Shanken-Kaye stated that his “concern for Child is that
         there is no relationship between Child and Father.” Dr.
         Shanken-Kaye testified that there has been “ample time
         and opportunity for Father to have established even a
         rudimentary relationship with Child.”    By contrast, Dr.
         Shanken-Kaye recognized that Child has “an extremely


                                    - 25 -
J-A32045-14


          close and . . . emotionally satisfying and appropriate
          relationship with Petitioners, with their extended family
          and with M.H.” Dr. Shanken-Kaye further stated:

             “. . . I have a significant concern that a child almost
             five years old be taken from a situation, where on all
             measures she is thriving and placed into a situation
             that . . . is not only alien, but has within its own
             structure significant challenges that have not yet
             been successfully met, and I just believe that this
             would prove to be highly traumatic and not
             something that could be overcome in any reasonable
             fashion or any reasonable length of time.”

Trial Ct. Op. at 24. The court also found:

             This lack of a parent-child relationship manifested itself
          during a meeting at Dr. Shanken-Kaye’s office[.] Prior to
          this meeting[,] Child was playing in Dr. Shanken-Kaye’s
          playroom by herself. Thereafter, Father entered the room.
          Dr. Shanken-Kaye observed that Child accepted Father as
          another person in the room, but “there was also no
          recognition at all. Child did not stop what she was doing
          or turn around and say hello or smile or whatever.” Child
          terminated the play session with Father by saying “[c]an I
          play with mommy and daddy” whereupon Father went into
          Dr. Shanken-Kaye’s office and Child rejoined Petitioners.
          Dr. Shanken-Kaye also noted that Child had made a
          drawing of her family and “the family consisted of herself[
          and] Petitioners.”

Id.

      On appeal, Father concedes he “has no meaningful relationship with

Child” and that Child “does not know her biological family.” Father’s Brief at

21, 22.   Father instead postulates that “it is possible, over time and with

great professional help, to reunite [Child] with her biological family.” Id. at

22.   Subsection 2511(b) does not provide for the possibility of a future

relationship, but instead requires the court to focus on the present “nature


                                     - 26 -
J-A32045-14


and status of the emotional bond between parent and child.”              See 23

Pa.C.S. § 2511(b); L.M., 923 A.2d at 511.          Our review of the record

indicates there was competent evidence to support the trial court’s decision

that   termination   of   Father’s   parental   rights   best   serves    Child’s

developmental, physical, and emotional needs and welfare. Although Father

expresses on appeal a willingness to fulfill his parental duties for Child, the

record indicates his lack of effort towards cultivating a parental bond with

Child, while others provided the nurture, care, and affection that Child

needs. Moreover, the trial court found Child has bonded with Petitioners.

       In consideration of these circumstances and our careful review of the

record, we conclude that the trial court did not abuse its discretion or

commit an error of law in finding competent evidence to support the

termination of Father’s parental rights to Child under section 2511(b).

For the reasons stated above, we affirm the trial court’s decree finding that

Petitioners had standing to petition for the involuntary termination of

Father’s parental rights and that grounds were established for involuntarily

terminating his parental rights to Child pursuant to 23 Pa.C.S. § 2511(a)(1)

and (b).

       Decree affirmed.




                                     - 27 -
J-A32045-14



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 3/12/2015




                          - 28 -